 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10   MAG Aerospace Industries, LLC,          )                CASE NO. 5:18-cv-01096-RGK-JC
                                             )
11                       Plaintiff,          )                JUDGMENT
                                             )
12   vs.                                     )
                                             )
13   Precise Aerospace Manufacturing, Inc.,  )
                                             )
14                       Defendant.          )
     _______________________________________ )
15

16
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
17
            The Court, after fully considering the issues and evidence presented at trial, renders
18
     judgment in favor of Plaintiff on its claims for conversion and breach of contract. The Court
19
     dismisses Plaintiff’s claim for negligent interference with prospective economic advantage.
20
            IT IS THEREFORE ORDERED AND ADJUDGED that judgment in this action is
21
     entered in favor of Plaintiff in the amount of $1,317,315.78.
22

23
     DATED: July 24, 2019
24                                                               R. Gary Klausner, Judge
                                                                 United States District Court
25

26

27

28
